Citation Nr: 1452314	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to September 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran's claim was originally denied in July 1976.  The Veteran did not perfect an appeal.  The Veteran's claim was later denied in a July 2006 rating decision for which the Veteran did not perfect an appeal.  This is the most recent final decision.

In August 2014, the Board requested a VHA medical opinion to address the etiology of the Veteran's back condition.  Although the Veteran was not provided a copy of that opinion, as will be discussed in greater detail below, the Board is granting the benefit sought in full.  Therefore, there is no prejudice to proceeding to adjudicate the claim without providing such notice.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The RO's denial of entitlement to service connection for a back condition in July 2006 is final.

2.  Evidence received after the July 2006 final decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.


3.  A back disorder was noted at entry and was permanently aggravated therein.  


CONCLUSIONS OF LAW

1.  The July 2006 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a back condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  A preexisting back disability was aggravated by active service.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Previously, the Veteran's claim had been denied in unappealed rating decisions because the evidence did not support a finding that the Veteran's back condition was incurred in or aggravated by service.  Therefore, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Veteran's current condition and his active duty service or aggravation of a preexisting condition.

The Veteran has provided a May 2009 private medical opinion stating that the Veteran's current back condition preexisted service and was permanently aggravated by such service.  This evidence suggests a possible link between the Veteran's claimed back condition and his active duty service, and as a result qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a back condition.

II.  Entitlement to Service Connection

The Veteran contends that he aggravated a preexisting back condition during his military service.  

In this regard, the Board notes that the Veteran is currently diagnosed with multilevel degenerative disc disease of the thoracolumbar spine.  This diagnosis has been confirmed by both VA examination and private medical records.  Thus, the question is whether this current disability is related to service, to include as a result of aggravation of a preexisting disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 131; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service.  38 U.S.C.A. § 1111.  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  If a preexisting disability is noted upon entry into service, the Veteran cannot claim service connection for that disability on a direct basis, but may assert entitlement to service connection on the basis of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153 , 1137; 38 C.F.R. § 3.306(a).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 ; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  With respect to aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The record reflects that the Veteran was involved in a motor vehicle accident shortly prior to entering service, which resulted in multiple compression fractures to the Veteran's thoracic spine.  The Veteran's August 1963 enlistment examination reflects a notation that the spine was "abnormal," and his history of multiple compression fractures was noted in an accompanying history form.  Accordingly, the Board finds that a disability was noted at entry, and that the Veteran may not be presumed to have been sound at the time of his enlistment.  See 38 U.S.C.A. §§ 1111 , 1132, 1137; 38 C.F.R. § 3.304(b) .

As noted, as to any condition noted at entry, the initial burden falls on the Veteran to establish an increase in severity in service.  If an increase is established, the presumption of aggravation under 38 U.S.C.A. § 1153 arises, and the burden shifts to the government to show a lack of aggravation by clear and unmistakable evidence establishing that the increase was temporary or due to the natural progress of the condition.

On the issue of whether the Veteran's preexisting disorder increased in severity, the Board notes that the Veteran has argued that such an increase occurred and his service treatment records do reflect complaints of back pain while on active duty.  Furthermore, in August 2014 the Board requested a VHA opinion.  In the specialist's October 2014 response, he concluded that the Veteran's preexisting back disability did undergo aggravation while on active duty.  Although the specialist went on to find that such aggravation was temporary and resolved after service, the Board finds that the opinion that aggravation did occur is at least sufficient to establish an increase in severity so as to warrant a presumption of aggravation. 

Therefore, a finding that any in-service aggravation was either temporary or due to the natural progress of the disorder can only be made by the Board if it is found that the evidence clearly and unmistakably establishes that such is the case.  As noted, the October 2014 specialist opinion indicated that the Veteran's preexisting back disability did undergo aggravation while on active duty, but that such aggravation was temporary and resolved after service.  However, that opinion that the aggravation was temporary was not rendered in terms of it being clearly and unmistakably the case that such aggravation was temporary.  The Board finds this omission significant as the same examiner had earlier in his report rendered an opinion that the evidence clearly and unmistakably established the existence of a preexisting disability.

Other opinions of record include that of an August 2009 VA examiner who concluded that the Veteran's current spine disorder is less likely a result of his military service.  A March 2010 addendum opinion addresses the Veterans in-service treatment for his back.  In the March 2010 addendum opinion, the examiner concludes that "it may be that his military service provided some aggravation of his back condition, but I would have to resort to mere speculation to give a percentage figure."

An April 2010 VA examiner concluded that the Veteran's current back disability is not caused by his military service, and the preexisting injury was not aggravated by his military service.

A May 2009 letter from the Veteran's private physician opines that the Veteran's current back disability is "most likely a result of the compression fractures sustained in the vehicular accident of June 1963, and aggravation of those injuries by his activities while serving in the Navy.  Specifically, he relates aggravating his back while working for 1 1/2 years loading and unloading seabags and military equipment from aircraft."

Although several health care specialists have persuasively opined that the Veteran's preexisting disability was not permanently aggravated by service, the Board again stresses that such a finding can only be made if the evidence clearly and unmistakably supports such a conclusion.  Given the May 2009 letter from a private physician finding that his current spine disability is the result of such aggravation, as well as the March 2010 addendum opinion acknowledging that aggravation may well have occurred, the Board cannot find that this high evidentiary threshold is met.  In short, the Board concludes that the evidence does not clearly and unmistakably establish that the preexisting back disability was not permanently aggravated by his military service.  For this reason, and given the May 2009 opinion specifically linking his current back problems to such aggravation, the Board finds that service connection for degenerative disc disease of the thoracolumbar spine is warranted.


ORDER

The previously denied claim of entitlement to service connection for a back disability is reopened.

Entitlement to service connection for degenerative disc disease of the thoracolumbar spine is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


